Title: General Orders, 7 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 7th 1776.
Dedham.Newbury


The Colonels, or commanding officers of regiments are immediately to parade their men, examine the state of their regts and make out their Pay-Abstracts in a careful, correct manner for the month of September.
Genl Wadsworth’s Brigade to be in readiness to remove in a short notice, to the ground on which Lord Stirling is posted.
Col. Silliman to take charge of the Brigade during Genl Wadsworth’s illness.
The General Officers, Colonels, and commanding Officers of regiments, are again called upon to examine the Baggage of the troops, under marching orders; to take care that the Tents & spare Arms of the regiment are first put into the Waggons, and then the proper Baggage of the regiment—No chairs, tables, heavy chests or lumber of any kind, to be put in, as it will certainly be thrown off, and left.

No officer of any Rank is to meddle with a Waggon, or Cart, appropriated for any other regiment, or public use; as they wish to avoid confusion, and injuring the service.
